        CASE 0:20-cr-00181-PJS-BRT Doc. 189 Filed 04/30/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                 )    Criminal No. 20-181 (PJS/BRT)
                                          )
                           Plaintiff,     )
                  v.                      )    DEFENDANT’S POSITION
                                          )    ON RESTITUTION
BRANDEN MICHAEL WOLFE,                    )
                                          )
                        Defendant.        )


       The defendant requests restitution be set in the amount of $12,000, a fair and

proportionate amount of the total loss in this case, pursuant to the principles set forth in

Paroline v. United States, 572 U.S. 434, 448 (2014), in which the Supreme Court held

that “restitution is therefore proper under §2259 only to the extent the defendant’s offense

proximately caused a victim’s losses.” Mr. Wolfe pushed a barrel onto a pile of debris

outside the front of the precinct (as captured in the photo of the government’s position

paper) and did not start any fires. Accordingly, the losses “proximately caused” by the

defendant was minimal, as should be the losses attributed to him for restitution purposes.

Dated: April 30, 2021                           Respectfully submitted,

                                                s/ Douglas Olson

                                                DOUGLAS OLSON
                                                Attorney ID No. 169067
                                                Attorney for Defendant
                                                107 U.S. Courthouse
                                                300 South Fourth Street
                                                Minneapolis, MN 55415




                                                  1
